      Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 1 of 20



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Francisco Torres,                                No. CV-17-08227-PCT-DJH
10                  Petitioner,                        ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Respondents.
14
15          This matter is before the Court on pro se Petitioner Francisco Torres’ (“Petitioner”)
16   Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 7)

17   (“Petition”) and the Report and Recommendation (“R&R”) issued by United States
18   Magistrate Judge Eileen S. Willett on May 29, 2019 (Doc. 17). Following a sound analysis,

19   Magistrate Judge Willett recommended the Amended Petition be denied and the claims

20   therein be dismissed with prejudice. (Id.) The Court has reviewed the Amended Petition
21   (Doc. 7), Respondents’ Response to the Amended Petition (Doc. 15), Petitioner’s Reply to
22   the Response (Doc. 16), the R&R (Doc. 17), the arguments raised in Petitioner’s Objection

23   to the R&R (Doc. 18, 19), and Respondents’ Reply to Petitioner’s Objection (Doc. 20).

24   For the reasons discussed below, the Court overrules Petitioner’s objections and adopts

25   Magistrate Judge Willett’s R&R in its entirety.

26   I.     Background and Objection
27          In the R&R, the Magistrate Judge set forth a concise and accurate summary of this
28   case’s background. (Doc. 17 at 1-3). Petitioner does not object to the facts in the R&R.
         Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 2 of 20



 1   The Court finds that these facts are supported by the record and incorporates them here.
 2   See Thomas v. Arn, 474 U.S. 140, 149 (1985) (noting that the relevant provision of the
 3   Federal Magistrates Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face require any review
 4   at all . . . of any issue that is not the subject of an objection”). The Court only summarizes
 5   the relevant background facts here for clarity.1
 6           The Arizona Court of Appeals described Petitioner’s underlying criminal conduct
 7   as follows:
 8           Torres is the father of the victim’s three children. On the date of the incident,
             the victim attempted to leave Torres’s home as she and Torres argued. When
 9           the victim got outside, Torres grabbed the victim and choked her until she
             lost consciousness and collapsed to the ground. When the victim regained
10
             consciousness, she started to scream. Torres grabbed the victim, dragged her
11           back into his home, and told her he was going to “get rid of” her. Torres
             eventually got on top of the victim as she lay on the floor and choked her
12
             again until she lost consciousness. When the victim regained consciousness,
13           Torres apologized and allowed her to leave, but they continued to argue as
             she did so.
14
     (Doc. 17 at 2). On August 9, 2013, a jury found Petitioner guilty of kidnapping/domestic
15
     violence, aggravated assault/domestic violence, and aggravated domestic violence.
16
     (Doc. 17 at 1). He was subsequently sentenced to a total of 11.5 years in prison. (Id.) On
17
     direct appeal, the Arizona Court of Appeals affirmed his convictions and sentences.
18
     (Doc. 15-1 at 115-25). On July 18, 2014, Petitioner filed a notice of post-conviction relief
19
     (“PCR”) (Id. at 126-28). After appointed trial counsel could not find a colorable claim for
20
     relief, Petitioner filed a pro se PCR Petition. (Doc. 15-2 at 133-99). His PCR Petition was
21
     denied by the trial court on August 20, 2015. (Doc. 15-5 at 574-602). On July 27, 2017,
22
     the Arizona Court of Appeals granted Petitioner’s request for review of the trial court’s
23
     decision, but denied relief. (Id. at 653-55).
24
             Petitioner timely filed a Petition for federal habeas reviewing on November 1, 2017
25
     (Doc. 1). He filed his Amended Petition on March 22, 2018 (Doc. 7). Respondents
26
27   1
       As the Magistrate Judge did in the R&R, this Court will rely upon the facts as presented
     by the Arizona Court of Appeals in its memorandum decision on Petitioner’s direct appeal.
28   (Doc. 17 at 2). See also 28 U.S.C. § 2254(e)(1) (recognizing that the appellate court’s
     stated facts are entitled to the presumption of correctness).

                                                  -2-
      Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 3 of 20



 1   subsequently filed their Response (Doc. 15), and Petitioner filed a Reply (Doc. 16).
 2   II.    Standard of Review
 3          When reviewing a state prisoner’s habeas corpus petition under 28 U.S.C. § 2254,
 4   a federal district court “must decide whether the petitioner is ‘in custody in violation of the
 5   Constitution or laws or treaties of the United States.’” Coleman v. Thompson, 501 U.S.
 6   722, 730 (1991) (quoting 28 U.S.C. § 2254). When a magistrate judge issues a R&R on a
 7   habeas petition, this Court must “make a de novo determination of those portions of the
 8   report or specified proposed findings or recommendations to which” the Petitioner objects.
 9   28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must
10   determine de novo any part of the magistrate judge’s disposition that has been properly
11   objected to.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
12   (same). The Court “may accept, reject, or modify, in whole or in part, the findings or
13   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
14   P. 72(b)(3).    The relevant provision of the Federal Magistrates Act, 28 U.S.C.
15   § 636(b)(1)(C), “does not on its face require any review at all . . . of any issue that is not
16   the subject of an objection.” Thomas, 474 U.S. at 149; see also Wang v. Masaitis, 416 F.3d
17   992, 1000 n. 13 (9th Cir. 2005) (“Of course, de novo review of a R&R is only required
18   when an objection is made to the R&R.”). Likewise, it is well-settled that “‘failure to
19   object to a magistrate judge’s factual findings waives the right to challenge those
20   findings[.]’” Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir. 2015) (quoting Miranda
21   v. Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (internal quotation marks omitted)
22   (footnote omitted)).
23          Rule 72(b)(2) also requires “specific written objections to the proposed findings and
24   recommendations.” Fed. R. Civ. P. 72(2) (emphasis added). “Although the Ninth Circuit
25   has not yet ruled on the matter, other circuits and district courts within the Ninth Circuit
26   have held when a petitioner raises a general objection to an R&R, rather than specific
27   objections, the Court is relieved of any obligation to review it.” Martin v. Ryan, 2014 WL
28   5432133, at *2 (D. Ariz. Oct. 24, 2014) (citing Warling v. Ryan, 2013 WL 5276367, at *2


                                                  -3-
      Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 4 of 20



 1   (D. Ariz. Sept. 19, 2013) (“[A] general objection ‘has the same effect as would a failure to
 2   object.’”)); Gutierrez v. Flannican, 2006 WL 2816599 (D. Ariz. Sept. 29, 2006) (citing
 3   Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984). See also United States v. Midgette, 478 F.3d
 4   616, 622 (4th Cir. 2007) (finding that “a party must object to [a] finding or recommendation
 5   . . . with sufficient specificity so as reasonably to alert the district court of the true ground
 6   for the objection” and citing cases standing for same proposition from the Third, Sixth,
 7   Seventh, and Tenth Circuits).
 8   III.   The R&R
 9          Petitioner’s Amended Petition raises seven grounds for habeas relief. Magistrate
10   Judge Willett’s July 12, 2018, Screening Order describes them as follows:
11      • Ground 1: “Petitioner alleges that he was convicted in violation of due process
12          where no reasonable factfinder could find him guilty of every element of the
13          offenses.”
14      • Ground 2: “Petitioner alleges a claim for malicious prosecution in violation of due
15          process.”
16      • Ground 3: “Petitioner alleges that he was charged with kidnapping and received a
17          category two repetitive offender enhancement in retaliation for exercising his
18          constitutional rights in violation of due process.”
19      • Ground 4: “Petitioner alleges that the state elicited perjured testimony in violation
20          of his due process rights.”
21      • Ground 5: “he alleges that the prosecutor engaged in misconduct in violation of
22          Petitioner’s due process rights during closing argument.”
23      • Ground 6: “he alleges that his First and Fourth Amendment rights were violated by
24          the State.”
25      • Ground 7: “Petitioner alleges that he received the ineffective assistance of trial and
26          appellate counsel in several ways.”
27   (Doc. 8 at 2). Ground Seven was addressed and divided by the parties and Magistrate
28   Judge Willett into subparts—(A) through (K). (Doc. 17 at 3).


                                                   -4-
      Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 5 of 20



 1          In reviewing Petitioner’s claims, Magistrate Judge Willett found that the claims in
 2   Grounds 1, 7(A), 7(D), 7(E), and 7(F) were unexhausted because they were not fairly
 3   presented to the state court as federal claims and were procedurally defaulted because
 4   Petitioner would be precluded under Arizona rules from returning to state court to exhaust
 5   them. She found that Grounds 2 through 6 were procedurally defaulted because the state
 6   courts denied relief on those claims by invoking an adequate and independent state rule.
 7   She recommends that Petitioner has not shown cause and prejudice to excuse these
 8   defaulted claims, nor has he established that failure to excuse the defaults would result in
 9   a miscarriage of justice. Finally, Judge Willett reviewed subparts 7(B), 7(C), and 7(G)-(K)
10   of Petitioner’s ineffective assistance of counsel claims and found that they were without
11   merit. She recommends that Petitioner’s requested evidentiary hearing be denied because
12   the record is adequately developed, and that the entire Amended Petition be denied and
13   dismissed with prejudice. (Doc. 17 at 28). She further recommends denial of a Certificate
14   of Appealability and leave to proceed in forma pauperis on appeal because “dismissal of a
15   number of grounds in the Amended Petition is justified by a plain procedural bar and
16   Petitioner has not made a substantial showing of the denial of a constitutional right in his
17   remaining claims for relief.” (Id. at 29). The parties were advised that they had “fourteen
18   days from the date of service of a copy of this recommendation within which to file specific
19   written objections with the Court.” (Id.) (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6
20   and 72).
21          Petitioner filed an Objection and Affidavit (Docs. 18 & 19) and Respondents filed
22   a Response (Doc. 20). Since filing his Objection, Petitioner has also filed multiple
23   miscellaneous filings with the Court. (See Doc. 21, “Notice of Non-Representative
24   Capacity”; Doc. 22, “Declaration of Status”; Doc. 23, “Notice of Non-Combatant Status”;
25   Doc. 24, “Notice Withdrawal of Appearance/Rescission of Signatures of Suretyship”; Doc.
26   26, “Non-statutory Plea in Abatement in Exclusive Equity”; Doc. 27 “Declaration of
27   Status”; and Doc. 28 “Notice and Order to Abate Cause for Lack of In Personem
28   Jurisdiction, Abatement on the person of the Plaintiff/Respondent, Lack of Jurisdiction of


                                                -5-
         Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 6 of 20



 1   Subject Matter of the Action, Abatement of Process and for Want of Proper Parties”).
 2   Despite their different titles, all of these filings seek the habeas relief Petitioner asks for in
 3   his Amended Petition.2
 4   IV.     Petitioner’s Objections and Analysis
 5           Petitioner makes several objections regarding Magistrate Judge Willett’s findings
 6   that Grounds 1-6, and Ground 7(A), (D), (E), and (F) are defaulted without excuse. He
 7   also objects to her conclusions that the ineffective assistance of counsel claims in Grounds
 8   7(B), 7(C), 7(G), and 7(I)-(K) are without merit.
 9           A.     Exhaustion of Federal Due Process Claim in Ground 1
10           Petitioner first takes issue with Magistrate Judge Willett’s conclusion that he failed
11   to exhaust his federal Due Process claim in Ground 1 in the state courts. (Doc. 18 at 5
12   (arguing that the Magistrate Judge “incorrectly concludes Petitioner failed to clearly
13   present ground one as a federal claim in state court”). Ground 1 of Petitioner’s Petition
14   alleges that “[n]o reasonable factfinder could find the Defendant guilty of every element
15   of the charged offenses that is necessary to satisfy due process guaranteed in the 5th and
16   14th Amendments of the U.S. Constitution.” (Doc. 7 at 6).
17           In order to exhaust one’s state court remedies, a petitioner’s federal claims must
18   have been “fully and fairly presented” in state court. Woods v. Sinclair, 764 F.3d 1109,
19   1129 (9th Cir. 2014). To “fully and fairly present” a claim, a petitioner must present both
20   the operative facts and the federal legal theory on which his or her claim is based. Castillo
21   v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005) (at a minimum “the petitioner must have
22   either referenced specific provisions of the federal constitution or cited to federal or state
23   cases involving the legal standard for a federal constitutional violation”). The requirement
24   exists to ensure that the petitioner has “explicitly alerted” a state court that he is making a
25   federal constitutional claim. Galvan v. Alaska Dep’t of Corrections, 397 F.3d 1198, 1204-
26   05 (9th Cir. 2005).
27   2
        To the extent Petitioner’s post-Objection filings can be construed as Supplemental
     Objections to the R&R, the Court finds they are untimely and the relief requested therein
28   is denied. Despite their untimeliness, the Court has reviewed the contents of these filings
     and finds their contents do not alter the conclusions herein.

                                                   -6-
      Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 7 of 20



 1          Petitioner says he “explicitly alerted” the trial court that “his Rule 32 petition is
 2   pursuant to the 1st, 5th, 6th, and 14th amendments to the U.S. Constitution (b.s. 133), and
 3   that ground one is under the federal legal theory of Winship. (b.s. 139).” (Id.) He further
 4   argues that he asked the appellate court to review his Rule 32 Petition. (Id.)
 5          The Court has reviewed Petitioner’s Rule 32 Petition and finds that Petitioner’s
 6   general reference to the First, Fifth, Sixth and Fourteenth Amendments to the U.S.
 7   Constitution on the first, introductory page of his 25-page Rule 32 Petition (Doc. 15-2 at
 8   1) did not explicitly or fairly alert the PCR court that he was asserting a federal due process
 9   claim when he argued that no reasonable fact finder could have found him guilty of his
10   crimes. “Exhaustion demands more than drive-by citation, detached from any articulation
11   of an underlying federal legal theory.” Castillo, 399 F.3d at 1003. Petitioner’s PCR
12   Petition does not even reference the United States Constitution in his argument that no
13   reasonable fact finder could have found him guilty of the crimes he was convicted of. (See
14   Doc. 15-2 at 5-6). And although Petitioner’s short reference to “See Winship” at the end
15   of this argument (Doc. 15-2 at 7) is a closer call, the Court finds that this vague reference
16   to the name of a federal case also did not fairly alert the PCR court that his claim was a
17   federal one. In re Winship is a Supreme Court opinion that affirms that “the Due Process
18   Clause protects the accused against conviction except upon proof beyond a reasonable
19   doubt of every fact necessary to constitute the crime with which he is charged.” 397 U.S.
20   358, 364 (1970). In that regard, it is a federal case that involves the legal standard for the
21   federal constitutional violation Petitioner says he was asserting. However, Petitioner did
22   not include any case citation with his brief reference to “See Winship”, did not include this
23   case with the many others he listed in his Table of Authorities, and, again, did not reference
24   the Federal Constitution or the Fifth or Fourteenth Amendments at all in this section.
25   Petitioner’s reply brief in support of his Rule 32 Petition is equally void of reference to the
26   U.S. Constitution or case law standing for a federal Due Process claim. Because he did not
27   explicitly or fairly identify he was asserting a federal claim to the state court, the court only
28   reviewed and decided the due process claim under state law. (See Doc. 15-5 at 38 (finding


                                                   -7-
         Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 8 of 20



 1   that “a reasonable factfinder could have found defendant guilty of kidnapping (count one),
 2   aggravated assault/domestic violence (count two) and aggravated domestic violence by
 3   assault (count three)” and citing State v. Swoopes, 166 P.3d 945, 959 (Ariz. Ct. App.
 4   2007))). Petitioner also did not argue that the PCR judge erred by failing to analyze the
 5   claim under federal law in his petition for appellate review. “To exhaust one’s state court
 6   remedies in Arizona, a petitioner must first raise the claim in a direct appeal or collaterally
 7   attack his conviction in a petition for post-conviction relief pursuant to Rule 32,” Roettgen
 8   v. Copeland, 33 F.3d 36, 38 (9th Cir. 1994), and then present his claims to the Arizona
 9   Court of Appeals. See Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999).
10           In sum, Petitioner’s isolated note to “See Winship” in his Rule 32 Petition cannot
11   be said to fairly alert the PCR court that Petitioner was asserting a Fourteenth Amendment
12   Due Process claim. Petitioner’s objection to the Magistrate Judge’s finding that he did not
13   fairly present Ground One as a federal claim to the state court is therefore overruled.
14           B.     Procedural Default of Grounds 1-6, 7(A), (D), (E), and (F)
15           Magistrate Judge Willett found that Petitioner’s Grounds 1-6, and Ground 7(A), (D),
16   (E), and (F) were defaulted without excuse. Petitioner argues that these defaulted claims
17   should be excused because (1) they are claims brought under Rule 32.1(h); and (2) his
18   appellate counsel rendered constitutionally defective counsel.3
19                  1.     Preclusion of Grounds 1, 7(A), 7(D), 7(E), and 7(F)
20           First, Magistrate Judge Willett found that Petitioner had failed to exhaust Ground 1
21   and Grounds 7(A), 7(D), 7(E), and 7(F) in the state courts, and that any subsequent state
22   petition would be untimely, and thus precluded, under Arizona Rule of Criminal Procedure
23   32.4. (Doc. 17 at 9). She further found that none of the exceptions in Rule 32.1(d) through
24   (h) applied to Petitioner’s claims such that he could avoid the State’s preclusion rules. (Id.
25
     3
       In his Objection, Petitioner also conclusively reargues that the miscarriage of justice
26   exception should apply to excuse his defaults and allow federal habeas review of his claims.
     (Doc. 18 at 3-4, 8). The Court rejects this argument for two reasons: one, because it is
27   made without the requisite specificity warranting review, Martin, 2014 WL 5432133, at
     *2, and two, because Petitioner has entirely failed to “support his allegations of
28   constitutional error with new reliable evidence. . .” Schlup v. Delo, 513 U.S. 298, 324
     (1995).

                                                  -8-
      Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 9 of 20



 1   at 10). She also found that allowing Petitioner to return to state court to exhaust these
 2   claims would be futile, because under Arizona’s preclusion rules, the claims could have
 3   been raised and adjudicated on direct appeal or in a previous collateral proceeding. (Id.
 4   (citing Ariz. R. Crim. P. 32.2(a)(3)).
 5          Petitioner asserts that Ground 1, Grounds 7(A), 7(D), 7(E), and 7(F) cannot be
 6   precluded because he brings these claims pursuant to Rule 32.1(h), the “actual innocence”
 7   exception to Arizona’s preclusion rules. In Arizona, “[c]laims for relief based on Rule
 8   32.1(b) through (h) are not subject to preclusion under Rule 32.2(a)(3). . .” Ariz. R. Crim.
 9   P. 32.2(b). Arizona Rule 32.1(h), the subsection Petitioner argues applies to his claims,
10   states that claims arising under this section are not precluded under Rule 32.2(a) if “the
11   defendant demonstrates by clear and convincing evidence that the facts underlying the
12   claim would be sufficient to establish that no reasonable fact-finder would find the
13   defendant guilty of the offense beyond a reasonable doubt. . .” Ariz. R. Crim. P. 32.1(h).
14          The Court finds that Petitioner has failed to demonstrate what clear and convincing
15   evidence exists to support these claims such that they should not be precluded under Rule
16   32.2(a)(3). He conclusively argues, “[t]he underlying facts of said claims would be
17   sufficient to establish that no reasonable fact finder would have found guilt beyond a
18   reasonable doubt, as many of the claims relate to the state manipulating the jury as to the
19   elements of the charged offenses.” (Doc. 18 at 8). As an initial matter, this objection lacks
20   sufficient specificity – Petitioner fails to identify what “underlying facts” he is referring to
21   that purportedly make such a showing – and is overruled on that basis. Notwithstanding,
22   the Court has thoroughly reviewed the record and finds that Petitioner also has not provided
23   any evidence rising to the level of “clear and convincing” that would sufficiently establish
24   that a reasonable fact-finder would not find him guilty of the aggravated assault and
25   kidnapping charges beyond a reasonable doubt. Moreover, even if such evidence existed,
26   the Petitioner has failed to justify why he failed to present these claims to a state court for
27   first review. See Ariz. Rule Crim. Proc. 32.2(b)(3) (“[W]hen a defendant raises a claim
28   that falls under Rule 32.1(b) through (h) in a successive or untimely post-conviction notice,


                                                  -9-
         Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 10 of 20



 1   the defendant must explain the reasons for not raising the claim in a previous notice or
 2   petition, or for not raising the claim in a timely manner. If the notice does not provide
 3   sufficient reasons why the defendant did not raise the claim in a previous notice or petition,
 4   or in a timely manner, the court may summarily dismiss the notice.”). Thus, Petitioner’s
 5   objection that Ground 1, Grounds 7(A), 7(D), 7(E), and 7(F) cannot be precluded because
 6   he brings these claims pursuant to Rule 32.1(h) is overruled.
 7                   2.     Preclusion of Grounds 2-64
 8            Petitioner next argues that his failure to make his Grounds 2-6 claims on direct
 9   appeal should be excused because he did not authorize his appellate counsel to “waive his
10   constitutional rights or the claim that the state used purgered [sic] testimony.” (Doc. 18
11   at 5). Petitioner says his appellate counsel’s failure to raise the claims in Ground 2-6 on
12   direct appeal amounted to ineffective assistance of counsel and constitutes cause to excuse
13   the procedural default of these claims. (Id.)
14            An appellate counsel’s failure to preserve an issue for appeal can establish cause to
15   excuse a procedural default if the failure was “so ineffective as to violate the Federal
16   Constitution.” Edwards v. Carpenter, 529 U.S. 446, 451 (2000).5 Claims of ineffective
17
     4
       Petitioner also contends that the Magistrate Judge erred in concluding that the trial court
18   “ruled on ground three as a subclaim of ground two.” (Doc. 18 at 7). He says “[t]he trial
     court doesn’t even consider the claims in ground two itself, other than the setting of the
19   bond, therebye [sic] leaving ground two and three unadjudicated as a matter of law.”
     (Doc. 18 at 7). This argument is without merit. The trial court found that all of Petitioner’s
20   claims for vindictive and malicious prosecution were precluded because he failed to raise
     on them on direct appeal. (Doc. 15-5 at 39). The trial court alternatively found these claims
21   were without merit, and in part because there “was no error in the charging process.” (Id.)
     Accordingly, this objection is overruled.
22
     5
       As the Magistrate Judge noted, a petitioner must have fairly presented the ineffective
23   assistance of appellate counsel claim in the state court as an independent claim before a
     federal habeas court can consider whether the ineffective assistance of counsel claim can
24   be considered cause to excuse a procedural default. (Doc. 17 at 14) (citing Edwards v.
     Carpenter, 529 U.S. 446, 451-52). The Court finds that Petitioner fairly presented his
25   ineffective assistance of appellate counsel claims to the PCR court. (See Doc. 15-2 at 27-
     28). But the Court also finds, as discussed infra, that the PCR court’s dismissal of
26   Petitioner’s independent ineffective assistance of counsel claims was not “an unreasonable
     application of[] clearly established Federal law” and was not “based on an unreasonable
27   determination of the facts in light of the evidence presented in the State court proceeding.”
     28 U.S.C. §§ 2254(d)(1), (2). The fact that Petitioner’s independent ineffective assistance
28   of counsel claims lack merit underscores the conclusion that appellate counsel’s conduct
     does not and cannot constitute cause to excuse Petitioner’s procedural defaults.

                                                  - 10 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 11 of 20



 1   assistance of appellate counsel are reviewed according to the standard set out in Strickland
 2   v. Washington, 466 U.S. 668 (1984). Under that standard, Petitioner must show that
 3   counsel’s advice fell below an objective standard of reasonableness, and that there is a
 4   reasonable probability that, but for counsel’s unprofessional errors, Petitioner would have
 5   prevailed on appeal. Id. at 688, 694.      In short, Petitioner must show constitutionally
 6   deficient performance and prejudice to his case.
 7          Petitioner says he disagreed with the content of the brief submitted by his appellate
 8   counsel. He says that “[a]gainst [his] express denial of authority to counsel to submit the
 9   brief, appellate counsel submits a weak brief which omitted claims which were ‘presented
10   for review’ and argued claims that did not exist in fact.” (Doc. 18 at 5-6).
11          A counsel who has consulted with a defendant can perform in a professionally
12   unreasonable manner by failing to follow the defendant’s express instructions about an
13   appeal. Roe v. Ortego-Flores, 528 U.S. 470, 471 (2000). But the alleged disagreement
14   between Petitioner and his appellate counsel as to which arguments to include or omit in
15   his opening brief does not amount to constitutionally ineffective assistance of counsel that
16   excuses the procedural default of the claims in Grounds 2-6. See Murray v. Carrier, 477
17   U.S. 478, 535 (1986) (“The mere fact that counsel failed to recognize the factual or legal
18   basis for a claim, or failed to raise the claim despite recognizing it, does not constitute
19   cause for a procedural default.”). See also Davila v. Davis, 137 S.Ct. 2058, 2067 (2017)
20   (“Effective appellate counsel should not raise every nonfrivolous argument on appeal, but
21   rather only those arguments most likely to succeed.”). Petitioner made similar arguments
22   in his Amended Petition briefing.        The Magistrate Judge correctly characterized
23   Petitioner’s ineffective assistance of appellate counsel claims – which faulted him for
24   “waiv[ing] his constitutional rights” and not arguing that the state used perjured testimony
25   (Doc. 18 at 5) – as vague and cursory, and found that such assertions could not serve to
26   excuse Petitioner’s procedural defaults. (Doc. 17 at 15-16) (citing Murray, 477 U.S. at 478
27   (“‘winnowing out weaker arguments on appeal and focusing on’ those more likely to
28   prevail, far from being evidence of incompetence, is the hallmark of effective appellate


                                                - 11 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 12 of 20



 1   advocacy”)); see also Morales v. Holland, 155 F. Supp. 3d 1048, 1053 (C.D. Cal. 2015)
 2   (“A cursory and vague claim of ineffective assistance is insufficient to establish a
 3   Strickland violation.”) (citing James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994)). This Court
 4   agrees.
 5          Petitioner has not met his burden of showing deficient performance or resulting
 6   prejudice to his case under Strickland. Namely, he has not shown that “his appellate
 7   counsel’s Opening Brief omitted claims and arguments that were stronger than the claims
 8   and arguments that counsel did present.” (Doc. 17 at 27). Petitioner’s ineffective assistance
 9   of appellate counsel claims are vague and lack merit, and thus Petitioner cannot satisfy
10   either of the Strickland prongs. Petitioner’s objection to the Magistrate’s finding that
11   Petitioner’s alleged ineffective assistance of appellate counsel should not excuse his
12   procedural defaults of Grounds One through Six is thus overruled.
13          C.     Merits of Grounds 7(B), 7(C), 7(G), and 7(I)-(K)
14          Petitioner argues that the Magistrate Judge erred in finding that Grounds 7(B), 7(C),
15   7(G), and 7(I)-(K), all of which assert ineffective assistance of counsel claims, were
16   meritless.
17                 1.      Standards of Reviewing Merits Claims
18          In his Objection, Petitioner does not challenge the Magistrate Judge’s discussion of
19   the relevant legal standards, including the strict standards to establish ineffective assistance
20   under Strickland and the highly deferential standard for habeas relief under the
21   Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Rather, Petitioner
22   claims the Magistrate Judge erred in the conclusions she reached upon applying these legal
23   standards.
24          Under the AEDPA, a habeas corpus petition cannot be granted unless the State court
25   decision was: (1) “contrary to, or involved an unreasonable application of, clearly
26   established Federal law, as determined by the Supreme Court of the United States,” or was
27   (2) “based on an unreasonable determination of the facts in light of the evidence presented
28   in the State court proceeding.” 28 U.S.C. §§ 2254(d)(1), (2). “[A] federal habeas court


                                                  - 12 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 13 of 20



 1   may not issue the writ simply because that court concludes in its independent judgment
 2   that the relevant state-court decision applied clearly established federal law erroneously or
 3   incorrectly.” Lockyer v. Andrade, 538 U.S. 63, 71 (2003). “Rather, that application must
 4   be objectively unreasonable.” Id. at 76.    The petitioner bears the burden of proving the
 5   standards for habeas relief have been met. Woodford v. Visciotti, 537 U.S. 19, 25 (2002).
 6   When applying this highly deferential standard of review, “the federal court should review
 7   the ‘last reasoned decision’ by a state court…” Robinson v. Ignacio, 360 F.3d 1044, 1055
 8   (9th Cir. 2004).
 9          Again, to prove ineffective assistance of counsel under the Sixth Amendment, a
10   petitioner must show both deficient performance and prejudice. See Strickland, 466 U.S.
11   at 687. To be deficient, counsel’s performance must fall “outside the wide range of
12   professionally competent assistance.” Id. at 690. When reviewing counsel’s performance,
13   the court engages a strong presumption that counsel rendered adequate assistance and
14   exercised reasonable professional judgment.         Id.   “A fair assessment of attorney
15   performance requires that every effort be made to eliminate the distorting effects of
16   hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to
17   evaluate the conduct from counsel’s perspective at the time.” Id. at 689. Thus, review of
18   counsel’s performance is “extremely limited.” Coleman v. Calderon, 150 F.3d 1105, 1113
19   (9th Cir. 1998), rev’d on other grounds, 525 U.S. 141 (1998). Acts or omissions that
20   “might be considered sound trial strategy” do not constitute ineffective assistance of
21   counsel. Strickland, 466 U.S. at 689.
22          In addition to showing counsel’s deficient performance, a petitioner must establish
23   that he suffered prejudice as a result of that deficient performance. Id. at 691-92. The
24   prejudice component “focuses on the question whether counsel’s deficient performance
25   renders the result of the trial unreliable or the proceeding fundamentally unfair.” Lockhart
26   v. Fretwell, 506 U.S. 364, 372 (1993). It is not enough to merely show “that the errors had
27   some conceivable effect on the outcome of the proceeding.” Strickland, 466 U.S. at 693.
28   A habeas court may proceed directly to the prejudice prong without deciding whether


                                                - 13 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 14 of 20



 1   counsel’s performance was deficient. Id. at 697; Jackson v. Calderon, 211 F.3d 1148, 1155
 2   n. 3 (9th Cir. 2000). The court, however, may not assume prejudice solely from counsel’s
 3   allegedly deficient performance. Jackson, 211 F.3d at 1155.
 4          “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559
 5   U.S. 356, 371 (2010). Establishing that a state court’s application of Strickland was
 6   unreasonable under AEDPA “is all the more difficult.” Harrington v. Richter, 562 U.S. 86,
 7   105 (2011). “The standards created by Strickland and Section 2254(d) are both highly
 8   deferential; and when the two apply in tandem, review is doubly so.” Id. (internal
 9   quotations and citations omitted). “[T]he question is not whether counsel’s actions were
10   reasonable. The question is whether there is any reasonable argument that counsel satisfied
11   Strickland’s deferential standard.” Id.
12          A review of the procedural history in this case shows that the last reasoned opinion
13   addressing the claims in Grounds 7(B), 7(C), 7(G), and 7(I)-(K) is the Arizona Court of
14   Appeals’ ruling that affirmed the trial court’s denial of Petitioner’s PCR Petition. (Doc. 15-
15   5 at 653). In the Arizona Court of Appeals’ order, it recognized that the PCR court
16   dismissed Petitioner’s PCR petition “in an order that clearly identified and correctly ruled
17   upon the issues raised. Further, the court did so in a thorough, well-reasoned manner that
18   will allow any future court to understand the court’s rulings. Under these circumstances,
19   ‘[n]o useful purpose would be served by this court rehashing the trial court’s correct ruling
20   in a written decision.’” (Id. at 654). Because the Arizona Court of Appeals adopted the
21   trial court’s reasoning into its decision, this Court considers the trial court’s decision as
22   part of the review of the Arizona Court of Appeals’ decision. Amado v. Gonzalez, 758 F.3d
23   1119, 1130 (9th Cir. 2014) (explaining that when the last reasoned decision is a state
24   appellate court decision which adopts or substantially incorporates lower state court
25   decisions, the lower state court decisions may be reviewed as part of the review of the state
26   appellate court’s decision).
27                 2.     Ground 7(B)
28          Petitioner first argues that his trial counsel performed in a constitutionally


                                                 - 14 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 15 of 20



 1   ineffective manner when he presented the “child in common defense” during his trial.
 2   Petitioner says the defense was easily discredited and his counsel’s “failure to investigate
 3   the lone disclosed defense is objectively unreasonable and constitutes deficient
 4   performance.” (Doc. 18 at 10). The PCR court soundly rejected this argument, finding
 5   whether to pursue this defense was a “matter of trial strategy” and “understandable”
 6   because counsel had “little else to work with in defending Defendant.” (Doc. 15-5 at 52).
 7   The PCR court concluded that under Strickland, Petitioner had no colorable claim for
 8   ineffective assistance of counsel on these grounds. (Id.)
 9          Petitioner has failed to demonstrate how the state court decision dismissing this
10   claim was contrary to, or involved an unreasonable application of, clearly established
11   Supreme Court law, or was based on an unreasonable determination of the facts. See 28
12   U.S.C. §§ 2254(d)(1), (2). Petitioner merely reiterates the same arguments he made to that
13   court in his Amended Petition. The PCR court clearly identified the correct standard in
14   assessing the ineffective assistance of counsel claim, and found that not only was trial
15   counsel’s decision to raise the defense not deficient performance, it was “understandable”
16   under the circumstances. This is not an objectively unreasonable application of the facts
17   to the law. Petitioner’s objection is overruled.
18                 3.     Ground 7(C)
19          In Ground 7(C), Petitioner claims his trial counsel was ineffective by failing to
20   object to the admissibility of a letter the victim had written in his defense in another
21   criminal action against him, in which she was also the victim. Without record support,
22   Petitioner contends that the prior case was “dismissed in the interest of justice due to [the
23   victim] making ‘false statements.’” (Doc. 18 at 10). The letter was admitted in this case,
24   Petitioner claims, because his counsel objected to “‘foundation’ only, and not to [the
25   letter’s] admissibility.” (Doc. 18 at 10). He says he is “utterly perplexed” at the Magistrate
26   Judge’s finding that the letter was relevant to the intent elements the prosecutor had to
27   prove for his assault and kidnapping charges. (Id. at 11).
28          This Court cannot conclude that the PCR court applied Strickland in an objectively


                                                 - 15 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 16 of 20



 1   unreasonable manner in denying relief on this ineffective assistance of counsel claim. As
 2   the state judge noted, “[Trial counsel] could not have prevented the admission of trial
 3   exhibit 20.” (Doc. 15-5 at 52). “Defendant’s choking attack on [the victim] in the present
 4   case was fueled by Defendant’s dissatisfaction with the composition of the letter [the
 5   victim] was writing on Defendant’s behalf in an attempt to obtain dismissal of [the other
 6   criminal action]. . . Ex. 20 was relevant in proving Defendant’s intent in the charges of
 7   kidnapping and aggravated assault/dv” under Arizona Rule of Evidence 404(b). (Doc. 15-
 8   5 at 52). There is no error in this analysis. Even had Petitioner’s trial counsel made an
 9   objection on admissibility, it would have been overruled: the letter was evidence of why
10   the Petitioner attacked the victim – namely, because he was dissatisfied with the statements
11   she was making therein. It was therefore highly relevant to his intent, and thus, admissibile.
12   Failure to raise a futile objection at trial does not amount to constitutionally deficient
13   representation. James, 24 F.3d at 27 (“Counsel’s failure to make a futile motion does not
14   constitute ineffective assistance of counsel.”).      Because Petitioner cannot establish
15   deficient performance or prejudice under Strickland, his objection to this finding is also
16   rejected.
17                 4.     Ground 7(G)
18          Petitioner next objects to the Magistrate’s finding that no constitutional error was
19   committed by Petitioner’s trial counsel when he failed to offer a photo of Petitioner’s
20   bedroom. Petitioner claims the photo, which was “time-stamped from weeks previous” to
21   the incident (Doc. 7 at 57), would have “showed that the door to Mr. Torres’ bedroom
22   could not close as [the victim] testified and there were multiple stacks of compact discs
23   that blocked the entrance way making it impossible for a person to be dragged into this
24   room on the ground as [the victim] testified.” (Doc. 7 at 56). In his Objection, Petitioner
25   asserts the photo would have been “empirical exculpatory evidence affirmatively refuting
26   the testimony regarding both the element of ‘restraint’ and ‘intent’ in the kidnapping
27   charge.” (Doc. 18 at 11). He says the PCR court unreasonably applied Strickland when the
28   court only addressed the lack of prejudice of the photo to the aggravated assault/DV charge,


                                                 - 16 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 17 of 20



 1   which occurred outside. (Doc. 15-5 at 55-56 (finding “whether there were compact disks
 2   in the doorway did not affect the jury finding Defendant guilty of assaulting [the victim] in
 3   front of Defendant’s residence)).
 4          But Petitioner cannot establish that there is no reasonable argument as to why his
 5   counsel opted to not offer the photo as evidence. When § 2254(d) and Strickland apply in
 6   tandem, the Court does not ask whether counsel was reasonable in his actions, but instead,
 7   “whether there is any reasonable argument that counsel satisfied Strickland’s deferential
 8   standard.” Harrington, 562 U.S. at 105. Here, there are several reasonable arguments that
 9   Petitioner’s trial counsel performed as he did. First, counsel could have determined that
10   the photo was irrelevant to Petitioner’s defense. Indeed, Petitioner fails to explain how the
11   photo would negate the elements of restraint and intent in his kidnapping charge. In his
12   Amended Petition, he describes the photo as “time-stamped from weeks previous.” (Doc. 7
13   at 57). Accordingly, and as pointed out by the Respondents, even if the photo would have
14   revealed that Petitioner’s bedroom doorway was blocked by CDs “weeks” before the event,
15   it does not establish that that the door was blocked or that he could not have dragged the
16   victim into the room on the day of the event. Second, counsel could have decided the photo
17   would in fact not serve to impeach the victim in any meaningful way. The PCR court,
18   having presided over Petitioner’s trial and observed the Petitioner and the victim testify,
19   found that “Defendant was an incredible witness and [the victim] was a credible witness.”
20   (Doc. 15-5 at 36-37). Moreover, other aspects of the victim’s testimony, as well as
21   corroborating medical evidence, supported the charge that Petitioner acted with the intent
22   to restrain her such that he was guilty of kidnapping. (See e.g., Doc. 15-6 at 86-87 (victim
23   testimony that after she was dragged back into the house, Petitioner started closing all the
24   doors and windows and telling her “[h]e would rather do . . . prison time for—getting rid
25   of [her] than having to deal with all the stuff that he’s going through.”)). Petitioner cannot
26   meet his burden of establishing that his counsel was deficient in failing to offer the photo,
27   or that Petitioner was prejudiced by any such failure. His objection is thus overruled.
28   ///


                                                 - 17 -
         Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 18 of 20



 1                   5.     Grounds 7(I), (J), and (K)
 2            Grounds 7(I), (J), and (K) of Petitioner’s Amended Petition all raise claims of
 3   ineffective assistance of his appellate counsel. (See Doc. 7 at 57-58 (arguing (1) that
 4   appellate counsel listed, but failed to brief, the argument that the trial court committed error
 5   by considering aggravators at his sentencing when the jury did not find aggravating factors;
 6   (2) that counsel performed deficiently by arguing sentences imposed should not run
 7   consecutively even though his sentences were not imposed consecutively; and (3) counsel
 8   failed to raise “the knowing use of perjured [sic] testimony by the State and the State
 9   violating [Petitioner’s] constitutional rights throughout the entire proceedings” in his
10   opening brief)). The Magistrate Judge recommends dismissal of these subclaims on the
11   grounds that they are vague and because the state court did not unreasonably apply
12   Strickland when it rejected them. (Doc. 17 at 27).
13            In his Objection, Petitioner states again that “he told appellate counsel ‘he did not
14   authorize’ counsel to waive his constitutional rights or the claim the state used perjured
15   testimony,” and therefore has “established that appellate counsel acted in an objectively
16   unreasonable manner and offered difficient [sic] performance.” (Doc. 18 at 12).6 In
17   reviewing these claims, the PCR court found that Petitioner failed to raise colorable claims.
18   (Doc. 15-5 at 57-58). It specifically found that Petitioner had failed to identify both the
19   alleged perjured testimony or constitutional rights that had been violated and had failed to
20   provide any legal analysis supporting those assertions. (Id. at 58). Petitioner does not
21   elaborate on these subclaims in his Amended Petition, or explain why he could not do so
22   below. “A cursory and vague claim of ineffective assistance is insufficient to establish a
23   6
       Petitioner also argues in his Objection that “grounds 7(I-K) are not separate claims,” and
     that “[i]t is objectively unreasonable for the court at any level to take a claim, . . . and
24   separate the ‘cause’ and ‘prejudice’ into subclaims then dismiss the ‘cause’ for not showing
     prejudice and the ‘prejudice’ claims for not showing ‘cause.’” (Doc. 18 at 12). The Court
25   finds this objection lacks clarity. Cause and prejudice are required showings to excuse
     claims that have otherwise been defaulted in state court. As previously discussed, the Court
26   found that Petitioner has not shown that the alleged ineffectiveness of his appellate counsel
     establishes cause or prejudice to excuse his defaulted claims. The state court and the
27   Magistrate Judge, however, also assessed whether Petitioner had established viable
     independent claims of ineffective assistance of appellate counsel. As discussed, this
28   showing requires a petitioner to show both deficient performance and prejudice to the
     petitioner, Strickland, 466 U.S. at 687, a showing that Petitioner has not met.

                                                  - 18 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 19 of 20



 1   Strickland violation.” James, 24 F.3d at 26 (“Conclusory allegations which are not
 2   supported by a statement of specific facts do not warrant habeas relief.”).      In sum, the
 3   Court cannot find that the state court’s decision dismissing these claims was “contrary to,
 4   or involved an unreasonable application of, clearly established Federal law, as determined
 5   by the Supreme Court of the United States,” or was             “based on an unreasonable
 6   determination of the facts in light of the evidence presented in the State court proceeding.”
 7   28 U.S.C. §§ 2254(d)(1), (2). It certainly cannot find that there is no reasonable argument
 8   to be made as to why Petitioner’s appellate counsel opted to not made these vague
 9   arguments. This objection is also overruled.
10   V.     Conclusion
11          Based on the foregoing,
12          IT IS ORDERED that Magistrate Judge Willett’s R&R (Doc. 17) is ACCEPTED
13   and ADOPTED.
14          IT IS FURTHER ORDERED that Petitioner’s Non-Statutory Pleas in Abatement
15   in Exclusive Equity (Doc. 26) and “Notice and Order to Abate Cause for Lack of In
16   Personam Jurisdiction, Abatement on the Person of the Plaintiff/Respondent, Lack of
17   Jurisdiction of Subject Matter of the Action, Abatement of Process and for Want of Proper
18   Parties (Doc. 28) are DENIED.
19          IT IS FURTHER ORDERED that the Amended Petition for Writ of Habeas
20   Corpus pursuant to 28 U.S.C. § 2254 (Doc. 7) is DENIED and DISMISSED with
21   prejudice.
22          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
23   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
24   on appeal is DENIED in part because Petitioner has not made a substantial showing of a
25   denial of a constitutional right and in part because dismissal of the Petition is justified by
26   plain procedural bars and jurists of reason would not find the procedural rulings debatable.
27   ///
28   ///


                                                 - 19 -
     Case 3:17-cv-08227-DJH Document 29 Filed 02/11/21 Page 20 of 20



 1         IT IS FINALLY ORDERED that the Clerk of Court shall terminate this action and
 2   enter judgment accordingly.
 3         Dated this 11th day of February, 2021.
 4
 5
 6                                             Honorable Diane J. Humetewa
 7                                             United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 20 -
